Citation Nr: 1130236	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  99-22 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability  (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The Veteran had active military service from January 1957 to January 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

Procedural History

The Board notes the instant case has a lengthy procedural history.  Most recently, the instant claim was before the board in July 2010, at which time the Board issued a decision denying the Veteran's claim.  The Veteran then appealed the Board's July 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2011, the Court issued an order granting a Joint Motion for Remand (Joint Motion), vacating the Board's July 2010 decision and remanding the instant claim for further consideration.  The Veteran's claim is once again before the Board for appellate consideration.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As noted in the INTRODUCTION above, the Veteran's claim for TDIU was remanded to the Board in February 2011.  Specifically, the Joint Motion found that the Board failed to adequately address the Veteran's assertion that he should be provided a VA Social and Industrial Survey with respect to his claim.  In accordance with the February 2011 Joint Motion, the Board finds that a remand is necessary to provide the Veteran a VA Social and Industrial Survey in order to properly address his assertion that his service-connected pleural plaque disease prevents him from obtaining and maintaining gainful employment.

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  The Board notes that "substantially gainful employment" is that employment which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Consideration may be given to the veteran's level of education, special training and previous work experience in arriving at a conclusion.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340 , 3.341, 4.16, 4.19 (2010).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether the Veteran is entitlement to TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In the instant case, the Veteran asserts that, while he may be physically able to obtain employment of a sedentary nature, because he only had a 10th-grade education and an employment history consisting primarily of physical labor, he would be unqualified for a desk job.  As such, on remand, an opinion is necessary to address the Veteran's assertions of his inability to obtain gainful employment of a sedentary nature.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA social and industrial survey for the purpose of ascertaining the impact of the Veteran's service-connected pleural plaques on his ability to obtain and maintain substantially gainful employment.  

a. The examiner is requested to assess the Veteran's employment history and day-to-day functioning.  A written copy of the report should be associated with the claims folder.

b. The examiner is requested to evaluate and discuss the effect of the Veteran's service-connected disability on his employability. 

c. The examiner is requested to offer an opinion as to whether the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  

d. If it is the examiner's opinion that the Veteran's service-connected disability does not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.

2. After completing the above, and any other development deemed necessary, readjudicate the veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



